Earl Warren: Number 488, Junius Irving Scales, Petitioner, versus United States of America. General Taylor.
Telford Taylor: Mr. Chief Justice and members of the Court. This case is here on certiorari to the Court of Appeals of the Fourth Circuit. It's an appeal from a conviction under what is known as the membership clause of the Smith Act. The case has been here before. It came here in the 1956 term, after the petitioner had been tried at his first trial and convicted. And, at that time, the constitutional and statutory questions were argued. The -- the Court set the case for re-argument at the beginning of the 1957 term. But before it was reached, the Jencks case, having come down in the mean time, the Solicitor General confessed error under the Jencks case and this Court reversed in a short per curiam opinion on the authority of Jencks, leaving those constitutional and statutory issues untouched that we had argued before. The case was, of course, remanded. The petitioner has now been tried a second time. He has been convicted again. The Court of Appeals has again affirmed and the case is again here on certiorari. The principal issues that were argued when the case was here before are here again in substantially the same form. There are also some important new issues which arise chiefly out of the evidence and the evidentiary rulings at the second trial and out of the intervening decisions of this Court, especially in the Yates case. And I will come to some of those new questions presently. But, I would like, first, if I may, to call the Court's attention to the statute which is most closely involved here, the membership clause, which appears in the appendix to our brief, page 2A, because the wording of that clause and its setting in the Smith Act as a whole is rather critical importance to almost all the issues that we have to deal with this morning. Court will recall, within the Smith Act, paragraphs (1) and (3) deal with advocacy and organizing. And, most of the Smith Act prosecutions, so far, have been for conspiracy to violate those two paragraphs. Those are the ones that were involved in the Dennis case, and the Yates case, and the Mesarosh case, and the other Smith Act cases that have been here before. Then, in paragraph (3), there's a second clause which describes “whoever becomes or is a member of or affiliates with any such society group or assembly of persons knowing the purposes thereof and that such society refers back to a group which teaches or advocates the overthrow of the Government by force and violence.” Now, this case and a few others, pending in the lower federal courts, have been brought under that clause. One of them, for example, was up here as a companion case two years ago, the Lightfoot case, and reversed on the same ground under the Jencks rule, remanded to the Court of Appeals in Chicago, and is pending there. And has been stayed pending the outcome of this case. Another one is the Noto case from the Second Circuit which is pending here on petition for certiorari now.
Speaker: Were those cases had been tried?
Telford Taylor: The Lightfoot case has not been tried again. It was stayed pending the outcome of this case. The Noto case, Justice Harlan, was tried before this case came up originally has been pending in the Second Circuit a long time. There are several others that we have listed in our brief. If I may now state without, at this point, developing the two major issues that were here before and that are here again, the first is the constitutionality of the membership clause on its face under the First and Fifth Amendments. That clause was not involved in the Dennis and Yates cases and, therefore, it has not yet been passed on here. And, secondly, the effect on the membership clause, if any, of Section 4 (f) of the Internal Security Act of 1950, enacted 10 years later. That's set forth in the appendix to our brief, pages 3A to 4A, and that says that neither holding office nor membership in any Communist organization shall per se constitute a violation of any criminal statute. Now, that clause, we contend, was intended to be and it is a bar to prosecutions of Communists under the membership clause and, therefore, the indictment fails to state a cause of action, state -- state an offense. The new questions I will come to presently, but let me say now that since this Court has for two days been hearing argument revolving around the Jencks case and 18 U.S.C. 3500. This case -- the second trial in this case was after both the Jencks decision, of course, and the statute. And, the trial judge followed the procedures set forth in, I think it's paragraph (c) of the Jencks statute. That is to say, he examined, in Camara, reports made to the FBI by witnesses of the Government and excised portions that he deemed irrelevant, so that the constitutionality of that feature of 3500 is raised here. Most of the other questions that the Court has been concerned with the last two days are not. Now, a word about the facts and the course of proceedings are heretofore in this case. The indictment is important. The indictment is to be found on page A2 of the record, first page of the record. The Court will see, it was very short and simple. The charge is that the Communist Party is a group that advocates violent overthrow and has done so since January 1946. The charge is that the defendant, Scales, was a member of the Communist Party and, I may say, that that -- the fact that he was then a member at the time of his indictment is not denied. It's charged that the defendant had knowledge that the Party was a group which advocated force and violence. And, finally, it is charged that the defendant personally intended to bring about governmental overthrow. That last charge lies outside the specific language of the statute because the clause does not, in so many words at least, comprehend intent, as well as knowledge, as an element. Now, the petitioner was convicted at his first trial and sentenced to six years imprisonment. The Court of appeals affirmed and it was reversed here, as I've already stated. The second trial was in February of 1958, a little more than a year ago, found guilty, sentenced again to six years and I may say that, so far as I know, this is the only sentence under the Smith Act which exceeds five years. There, of course, has been a five-year-ceiling on conspiracy convictions until recently and I know of no other case that is -- that has governed this sentence. The evidence -- the evidence in the Government's case is summarized in the briefs and, at some length, in the Government's brief. I think, at this point, it is enough to say that the Government's evidence fell under two general categories. There was, to begin with, evidence about the doctrinal teachings of the Communist Party which was presented, for the most part, through witnesses who did not know the defendant had never seen him and gave no testimony touching the defendant personally, but who told about what had been said at Communist meetings in various parts of the country, largely, statements made by teachers at so-called Communist schools largely in the 1930s and 1940s. Then, the balance of the Government's case was largely the evidence of persons who had joined the Communist Party as informants for the Federal Bureau of Investigation in North Carolina and who had known the defendant there and testified about his activities and his statements. There were some overlap but, generally speaking, that was the scope and nature of the case. This evidence about the Communist Party as to whether it engages in the proscribed advocacy, that is one of the things which raises important new questions or at least were not here in this form on the previous occasion. For example, in the Yates case, it was held that, on the basis of the record made in that case in Los Angeles, there was not enough to conclude that the Communist Party advocates force and violence in the sense of the called action. That it -- and that it did not engage in action in citing advocacy on the basis of the record made there. Well, the question arises, was there anything in this trial in Greensboro to justify coming to a different conclusion about the Communist Party on the record made in Greensboro, as compared to the record made in Los Angeles. Then, another important question arising out of that evidence, we contend and I will in a moment develop, that some of the new evidence offered by the Government in an effort to meet the criteria laid down in the Yates case resulted in an unconstitutional application of the statute in this case, so that even if we were to assume that the statute is not void on its face that it had been unconstitutionally applied here because of evidence offered and rulings made thereon. There are other questions in the case which I will mention, if time permits at end, but I think that those I have described are the major problems. Now, it will be apparent to the Court from what I've said so far that there are issues here which, if our position is sound, would warrant reversal without touching the constitutional issue. At the same time, it is equally clear that the conviction cannot be affirmed unless the validity on its face of the membership clause is upheld, so that the constitutionality of that clause it's -- is at the core of the Government's case and is basic to the case as a whole. And, I would like to begin with the constitutionality of the clause, then pass to its constitutionality as applied here, and then discuss the effect of Section 4 (f) of the Internal Security Act.
Felix Frankfurter: Surely, if you're right about last, we don't have to consider the former. So, it isn't at the core of the case.
Telford Taylor: It is at the core of the case if I am wrong about the others, Your Honor.
Felix Frankfurter: Yes, I know, but I am talking about --
Telford Taylor: Of course, I hope that I'm not wrong about the others.
Felix Frankfurter: The lawyers usually start with the farther streets instead of the one that could dispose of that fact.
Telford Taylor: Well, the Government will have to be discussing it before long, Your Honor, and so --
Felix Frankfurter: In answer to all and I --
Telford Taylor: I'd like to say a word of it now.
Felix Frankfurter: I'm expressing my disagreement with the procedure.
Telford Taylor: Well, I must persist on this issue at this time and before passing to the others.
Felix Frankfurter: I even think privately that you know better.
Telford Taylor: With respect to the constitutionality of this clause, we have, in our brief, tried to give the Court the benefit of whatever historical background there is on this which may be pertinent. It is an unusual statute in the sense that it attaches criminal consequences to association by membership. There have been a few precedence but, as the Court will see from our brief, they are not many and I ask the Court to consider what this statute undertakes to imbue with criminal character.There is no charge that the defendant advocated violent overthrow or anything or that he incited anything. There's no charge of organizing. There is no charge of conspiracy. There is no act charged except for remaining a member of the party. There is no concert of action or agreement with anyone else charged. There is nothing but membership and the state of mind. And, we suggest that the constitutional infirmities under the First Amendment are pretty plain on the face. Whether we regard these as restrictions on free speech or on freedom of assembly might perhaps be debated. In Whitney against California, Justice Brandeis, in his concurring opinion, seem to think that both of them were involved when he was analyzing a statute somewhat like this one, and he expressed very grave doubts on behalf of himself and Justice Holmes about the constitutionality of this kind of attributing criminality to association. It is true that the majority opinion in that case leans the other way, but this Court has said in the Dennis case that the later decisions of this Court have followed the rationale of the Holmes-Brandeis opinion rather than the majority and, of course, that is true. The Holmes-Brandeis opinion develops, for example, the incitement versus advocacy distinction that was developed by this Court later in the Yates case. Then, two, I think it's plain that the membership clause lacks the elements that this Court relied on in Dennis in sustaining the other provisions of the Smith Act. There, we were dealing with defendants who were charged with conspiracy. They were the people who were supposed to attach this conspiracy in 1945 in New York. The danger of such a conspiracy was very much stressed in all of the majority opinions. That's not present here, but I think equally compelling are the arguments that have been made to sustain the constitutionality of the membership clause by the court below and by the Government. The court below has dealt with this problem simply by saying that conspiracy is the same thing as membership. I call the Court's attention to what it said there at my brief page 28. The membership clause is, of course, nothing more or less than a statute denouncing and making criminal a conspiracy to overthrow the Government by force or violence. Well, with all respect to the learned judge who wrote that, it seems to me utterly untenable. To begin with, the Smith Act does not punish a conspiracy to overthrow the Government. That's accomplished by statutes that have been on the books a long time, since the War Between the States. This is a statute touching advocacy and that is why the First Amendment is brought into play. Then, this interpretation simply renders the membership clause redundant duplicate of the other portions of the Smith Act. Nothing is left of it. It is quite true again that, in the majority opinion in the Whitney case, there are some remarks that might be used to buttress this view that membership is the same as conspiracy. It seems to me that Justice Brandeis' opinion is very clear on his point and, even if he had not done this task for us, I think the differences between conspiracy and membership are plain enough. You have to charge if there are coconspirators. You have to name them if you know the names. There are no conspirators named here, no coconspirators. There has to be an agreement in pursuit of some unlawful objective or method. There is no agreement charged here. Under the statute, in federal courts, you have an overt act, that's not here. So, none of those elements that constitute conspiracy, that are part of the safeguards around that defense are present here, and it seems to me wholly impossible to simply say this is a conspiracy statute and punish it on that basis. Now, the Government's defense of this statute is a little different. They like the result reached by the court below, but there seems to be some distrust of the logic because they have gone about it a little differently. They seek to save the statute by extensive judicial amendment by reading into the statute words which are not there. In our reply brief, on page 2, we have set forth the membership clause as it would be, if you read into it, the various words which the Government seeks to import. I might say that one word they import is left out of there and that is “intent.” It is arguable that intent could be implied into the statute. We think not for reasons given in the brief, but even if that hurdle be jumped then the Government wishes to read in all the italicized words on page 2 there, so it would read “or becomes or is an active court pursued, rigidly disciplined, high-level member of or affiliates with any tightly disciplined quasi-military, deeply conspirational such society.” Come right back to conspiracy again, not quite all the way back perhaps, as the lower court did, but certainly very close to it. Well, now, I think that method simply will not do. What the Government has done, of course, is to confuse what may be proved in a particular case about an individual or an organization with what may be read into the statute and the indictment. It seems to me, it is indefensible as a matter of statutory construction. Chief Justice Taft has had something to say about this sort of problem years ago. He called this making the statute a nose of wax. He was dealing with an identical situation, a Philippine statute, at which the constitutionality was dubious. The council made efforts to amend it, just as is being done here by reading in the many words that went there, and this was the phrase that Justice Taft -- Chief Justice Taft used in saying that would not do. He also observed that the words that are in the statute “or affiliates with,” this covers not only membership but affiliation. It's clearly suggest to me that Congress envisaged getting at a loser sort of association here than the Government is now trying to confine it to. Well, I will not labor the arguments on constitutionality further. I think I have made a fair and full statement of our contentions on it, and I would now like to pass onto the new issues that have arisen here involving the constitutionality as applied in this case.
Felix Frankfurter: May I ask you whether we actually would have to read in more into this statute than the Court read into the Screws statute?
Telford Taylor: It seems to me, the -- certainly quantitatively and qualitatively, both. This is a rather more marked departure, but I would have to say, Your Honor, that if the Screws case read as much in, it is wrongly decided, but I don't think so.
Felix Frankfurter: That's the showing of that, isn't it?
Telford Taylor: The amendments here are really not trying to arrive at a new interpretation of words that are there. It is the interlarding of many more words that have nothing to do with the case at all. Constitutionality is applied here. One of the problems arises out of one of these words that is attempted to be read in here, the word “active.” When the case was here before, the Solicitor General, in his supplemental memorandum, suggested that the statute should be applied so as to cover only active membership in the party. I think Justice Harlan, you had considerable colloquy with the Government on that point at the time. In that memorandum, they suggested that this is not an element of the offense in the sense that it has to be put to the jury and found by the jury, but is what they call an overwriting constitutional limitation to be found by the judge. Well, we don't think that much can be said for that view but how that might be. When this case is on trial, the Government requested that the jury be instructed. They couldn't find him guilty unless he were found to be an active member of the party. The judge did not make this finding, the jury made it.
Speaker: Can you give me the portion of the judge's charge on that result?
Telford Taylor: Yes. The charge is in the -- is in the front of the record there, pages 839 to 841. Yes, it's on page 841, Chief Justice Harlan. It was first determined whether he was an active member, not enough that he simply be a member. Now, in this Court, the Solicitor General has reverted to his original position here and says that that is not a question for the jury, but is a question for the Court, what clear and present danger. Of course we don't think that the word should be read into the statute. We don't think, if it were read into, would help very much on constitutionality because, as the Yates case certainly held, activity by itself is insufficient for any criminal implications here. The indictment says nothing about activity and we made timely objection to the failure to make that -- to allege that element if the Government were going to rely on it as an element of crime. But, all this now seems rather academic because the Court didn't find activity. It sent it to the jury and, so, on the Government's own theory, there was error committed by sending it to the jury. The situation can be better understood in the light of the Noto case, pending here, which was tried before the Solicitor General espoused the activity limitation and, therefore, there was no instruction there about activity. It didn't go to jury. So, there is a problem there. It seems to us that this is one of the pitfalls of reading into a statute, words -- after a case have been tried, words that aren't there and can't reasonably be implied. Now, another and I think even more serious problem as the statute as applied here arises out of the evidence introduced to meet the criteria laid down in the Yates case. The Court said in the Yates case that there must be proof of advocacy which amounts to concrete action for forcible overthrow of the Government. It seems to us that the prosecution, in this case, overlooked those last words, “for forcible overthrow,” and went on the assumption that if you could show incitement to action of any kind that that was going to meet the standard of the Yates case with the result which I will now come to. The evidence in question here, Your Honors, consists of Government Exhibits 64, 65, and 66 and they appear in the record between pages A18 and A22. They don't appear. They are quite complete, but the bulk of the three exhibits are there. These are three documents which strongly attack American policy in Korea and conduct of the War in Korea. They are publications a pamphlet, an article, and a book. And especially Government Exhibit 66 which is this book, extracts and which appear on page A21. The Court will see that this is a very repellant document. I will forebear to read what is there, but it is indeed a repellant document. But, for all the unattractive features of these documents, there's nothing in there that has anything to do, so far as we can see within inciting the violent overthrow of Government. Nevertheless, these were three documents out of a group of about half-a-dozen that the Government offered at the trial for the specific purpose avowed in colloquy at the bench, which appears in the record here, that these were being offered to prove incitement to action in order to meet the standards described in the Yates case. There was objection from the defense.There was extensive colloquy. There was more argument about the -- the judge reserved his ruling. There is more argument about it after the Government's case closed when we had our motion to -- for a directed verdict of acquittal. When the judge denied the motion for acquittal, he, at the same time, ruled on this group of documents. He allowed these three to be received and excluded about three others. He did not say why he excluded the ones he excluded, why he received the ones that he received. After they had been thus received, these three documents that aren't guarded, the prosecution then read extensively from these documents to the jury. They then made a special request that these documents be sent to the jury. The defense moved for mistrial on the ground that the documents were both remote and exceedingly prejudicial and inflammatory. That was denied. The prosecution then, after the evidence was closed, in its summation to the jury, specifically called the jury's attention to this Exhibit 66 here and asked the jury to see whether or not there is language in that exhibit that would incite you to action. In other words, this document was relied on expressly before the jury to prove incitement. We asked for charge to -- so the jury would not feel free to find incitement on the basis of this document -- this sort of document alone. It was denied. The Government objected and it was denied. Now, we suggest to the Court that this raises a most profound constitutional problem that if, on the theory of the court below and the Government, documents which are nothing more than polemical attacks on Government policy which consist of publications, books, articles, and so forth which are means of expression expressly protected by the First Amendment, if those can be relied on as evidence of incitement to violent overthrow and if, indeed, the jury can be left free to find incitement on the basis of that alone, that this indeed has ran afoul of the First Amendment. We think that the theory of the court below that because this is a thing which blackens the Government's reputation and so its dissention, that that means that it is weakening the Government against the potential revolution, that this theory would carry it so far that there will be very little indeed left for the protection of the First Amendment.
Speaker: There's all the evidence in the record on the incitement issue?
Telford Taylor: Oh, by no means, Your Honor. There is other evidence on this that the Government relies on incitement. We do not believe the other evidence is compelling or sufficient, but I do not mean to suggest that this is the only evidence the Government relies on. But, the judge did leave it open to the jury to find incitement on only this evidence because we expressly requested that they'd be charged, that this alone would not be enough, and the judge refused and there is no other language in the charge that would fill the bill there.
Felix Frankfurter: Did he -- did he charge then that they could find on this evidence alone?
Telford Taylor: He charged nothing one way or the other.
Felix Frankfurter: Or did he -- or did he reject your charge on the ground that that was otherwise taken cared of?
Telford Taylor: He rejected it on the ground that he did not wish to advert to specific kinds of evidence. He may have thought it was taken cared of elsewhere, but I do not think so, and I have read the charge carefully, needless to say, to try to see if there is anything there that could be relied on to fill the same function and I am unable to find anything.
Felix Frankfurter: Do you mean this charge -- this case was given to the jury without a survey, an unbiased fair survey of the evidence of both sides? This is just an abstract -- one of those awful abstract unguiding charges?
Telford Taylor: No, Your Honor. I would not so characterize it. I suppose --
Felix Frankfurter: But you -- the reason I asked that --
Telford Taylor: I --
Felix Frankfurter: Because you said he didn't -- he thought it would go into evidence.
Telford Taylor: Well, he didn't go into any specific evidence and he wouldn't. He did charge, in very general terms, about the evidence. We do believe --
Felix Frankfurter: Well, I --
Telford Taylor: The charge in the respect I am adverting to now is seriously deficient and we made other objections and he denied other requests we made, but this, we regard, is the most serious and crucial lack in his charge.
Felix Frankfurter: I get that but, just for my own information, I want to know because I neatly disapprove of this abstract charges to jury, I want to know whether this complicated case was left to the jury merely on generalities about reasonable doubt and all the rest of it.
Telford Taylor: I think it's fair to say that it was left to the jury on generalities on reasonable doubt, on incitement, on advocacy, that there was language taken from this Court's opinions that were relied on in presenting the problems to them but there was no discussion of the evidence, I think, in the terms you are asking about now, Justice Frankfurter.
Felix Frankfurter: I've been on to the school that thinks that nothing is felt about the worst way. That could be one of the worst errors in the charge.
Potter Stewart: Mr. Taylor, was it alleged that -- that the petitioner wrote any of this material on pages A18 to 21 --
Telford Taylor: Oh, no.
Potter Stewart: -- or merely that he distributed it?
Telford Taylor: No, the connection with the defendant was simply that he had given these three documents to one of the informant-witnesses who had joined the party. So, it was connected with him, but there is no evidence that he ever read it or that he invited any part of it to be read. He may or he may not have. We do not know. He gave it to somebody.
Felix Frankfurter: I -- I need some more clarification. If the judge didn't leave with any evidence in the sense that I've indicated, then I -- then I can -- he can -- then the ground on which he rejected the charge is a valid ground unless you take the broader ground that it's his duty to fairly lay out the evidence for the indictment.
Telford Taylor: That would be one --
Felix Frankfurter: Because why should he pick one piece of evidence rather than the other?
Telford Taylor: It seems to me that, in this case, that there was abundant reason to pick this evidence because he had already had to caution the jury on its inflammatory character. The matter had been much mooted before him. And it was plain that there was grave argument about whether this was relevant evidence on incitement or not.
Felix Frankfurter: On that, he had to rule. He ruled on that there.
Telford Taylor: Yes, he ruled on that and then he then cautioned the jury. But it was also plain from his caution to the jury that this thing had an impact, and the prosecution had specifically cited it to the jury as sufficient proof of incitement.
Felix Frankfurter: You mean the speech by the -- by the U.S. Attorney?
Telford Taylor: The -- his summation to the jury.
Felix Frankfurter: But I put it to you, if -- if you ask him to negate it that they may not find him guilty on this specific evidence, you have a right and ask him to negate it that they couldn't find on any -- on --
Telford Taylor: Well, of course, Justice --
Felix Frankfurter: -- on several items and, contrary-wise, the Government may ask the Court to charge that they couldn't find on this or that or not -- could withhold findings, and that's one of the difficulties, in my point of view, of giving more of this to me or pay the uninformative charges.
Telford Taylor: We did not ask that the judge single out this document and say --
Felix Frankfurter: But you did ask him if they couldn't find on this or not.
Telford Taylor: We asked --
Felix Frankfurter: But didn't you make the same request about --
Telford Taylor: May I --
Felix Frankfurter: Many of the items?
Telford Taylor: May I direct your attention to the charge which we did asked which is in the record at page A33, proposed instruction number 7.
Felix Frankfurter: What page?
Telford Taylor: A33, it's near the beginning.
Felix Frankfurter: A30?
Telford Taylor: A33, yes.
Felix Frankfurter: I beg your pardon.
Telford Taylor: And, you will see that what we asked was an instruction that --
Felix Frankfurter: 6 or 7?
Telford Taylor: 7, well, I think it speaks for itself. I need not read it. It was an instruction which was phrased in general terms but adverted to the type of evidence that these documents consisted of.
Speaker: May I ask, Mr. Taylor --
Telford Taylor: Yes?
William J. Brennan, Jr.: What appears in A40, the paragraph of ladies and gentlemen, if that's all there is in the charge dealing with incitement?
Telford Taylor: At A40 -- which page, Justice Brennan?
William J. Brennan, Jr.: A40.
Telford Taylor: A40.
William J. Brennan, Jr.: The charge of the act of ladies and gentlemen citing words or languages (Inaudible)
Telford Taylor: Well, he goes on to the abstract doctrine and went through on the next paragraph, and --
William J. Brennan, Jr.: But this is the place where he dealt it.
Telford Taylor: That is correct. I'm just trying to see if there is any other place later, but I believe not. I think that is the principal place that he dealt with incitement. With the Court's permission, I would like to come to the statutory question before my time runs out. This arises under the Internal Security Act, as I mentioned before. This provision passed in 1950 which appears in our brief in the appendix, page 3A, “Neither the holding of office nor membership in any Communist organization by any person shall constitute per se a violation of (a) or (c) of this Section or of any other criminal statute.” What is the effect of that provision on prosecutions under the membership clause? Now, may I cite first that we know why it is in this statute. The Internal Security Act provides for an elaborate system of registration of members of the Communist Party. Would there not be a danger that registration as a Communist would incriminate one and could they not, therefore, decline to registration pleading the Fifth Amendment? Well --
Potter Stewart: This is the Act of 1950?
Telford Taylor: 1950, 10 years later, Justice Stewart, yes. And, this danger which might arise to the functioning of the statute from the plea of the Fifth Amendment was pointed out to Congress by the late John W. Davis in a letter and it was his letter which led to this language now in the statute. Originally, that language only applied to Sections 4 (a) and 4 (c) of the Internal Security Act itself, but then it was amended on the floor by adding the phrase “any other criminal statute,” and the legislative history shows pretty clearly that that was done with the membership clause in mind. So, with this language in front of us and knowing the purpose, how do we interpret it? The Government says that the words “per se” show that this is only to apply to membership without more, that it does not apply to membership plus knowledge and, therefore, is not a part of this sort of prosecution. The Government uses the phrase “mere membership,” that this is a bar to the prosecution for mere membership but not for membership with knowledge. We do not think this view will stand analysis. We think it does bar prosecutions of Communists under the membership clause. It bars prosecutions unless there is other evidence of criminally significant acts or conducts, such as under the substantive provisions of the Smith Act or elsewhere in federal statutes. Now, what is the matter with the Government's position here? To begin with, so that we go to the face of the statute before legislative history, on its face here, Section 4 (f) doesn't apply merely to membership and there are the words “or the holding of office,” so that it goes outside of membership right on its face. And, the significance of that is rather greater than the mere presence of those words, “office holding.” In the Government's brief, for example, when they come to the matter of how evidence is to be weighed, we find that the Government, and I'm looking at the Government's brief, page 85, Scales was an officer of the Communist Party. He had been Chairman of the District of North Carolina and we find, in the Government's brief at page 85, acknowledging his role as a party functionary, that is an officer, petitioner contends that the evidence is not enough to show his knowledge of the Party's character, and so forth. Then, it goes on. Of course, Petitioner's status as a leader of such a rigidly disciplined and indoctrinated organization is, in itself, strong evidence against the suggestion that he might have not known what the party was about or might not have purposed the furtherance of its ends. Now, I don't know much Latin but “in itself” I think means, in simple English, the very same thing as those Latin words “per se” in Section 4 (f). And, if we are confronted with a situation where being an officer is, in itself, strong evidence of knowledge and intent and if being an officer is not guilt and cannot be under Section 4 (f), it seems to me, plain enough, that Section 4 (f) does comprehend something more than what the Government calls mere membership. Office holding does carry with it, according to the Government itself, evidentiary implication in terms of knowledge and intent. So, on the face of the statute, that view, we think, will not stand up. The Government's position, we think, is also squarely in the face of basic questions and basic principles of statutory construction. A base -- such a basic principle is to give effect to the words of the statute, so they're not nugatory and redundant. Section 4 (f) applies specifically to Subsections 4 (a) and (c), and via the phrase “any other criminal statute” to the membership clause. All three of those statutes, Section (a), Section (c), and the membership clause, all specifically require knowledge as an element of the offense. So that, if we say 4 (f) applies only where there is knowledge, there is absolutely no statute, no part of the Internal Security Act which can apply, no other statute which can apply, and it is left with absolutely nothing to apply to. Finally, though, I think we do have to look to some extent of the congressional purpose here and, if we do, it becomes even plainer. What Congress wanted to do is to create an effective system of registration of Communist Party members. To do that, it had to, so far as possible, remove the bar of the Fifth Amendment so that people could decline to register on the ground of self-incrimination. Whether it was successful doing that is not at issue here but, certainly, that's what they were trying to do. Now, the effect -- the practical effect of the Government's construction here is that only those Communists who do not know the teachings of the party could be required to register. All the others would remain subject to prosecution under the membership clause for membership plus knowledge, could plead the Fifth Amendment, and defeat registration that way. So that, it seems to us that, in terms of congressional purpose, this would simply reduce the Act to a futility. The Government says again and again, in its brief, that it seems inconceivable that Congress would have exempted Communists from the membership clause in 1950. We think that overlooks that there are a variety of legislative techniques for dealing with Communism and its relation to Internal Security. In 1950, Congress, we think, made a judgment that it was more important for this registration system to function than to -- than to prosecute members under the membership clause. It's a very easy one to make. There had been substantially no prosecutions under the membership clause. The other provisions of the Smith Act remained available anyhow and, so, it would have been entirely compatible with congressional intent to say it's much more important that we make this machine work than to keep on the books a clause which hadn't been put to any practical use up to that point.
Felix Frankfurter: Now, they could accomplish that by not calling -- by not bringing in the clause of immunity provision?
Telford Taylor: I beg your pardon, Justice Frankfurter.
Felix Frankfurter: They could accomplish that result by not availing themselves of this 1950 provision.
Telford Taylor: By not availing themselves of --
Felix Frankfurter: Yes.
Telford Taylor: I'm afraid I have not followed. They have availed themselves the membership clause by the fact to prosecution.
Felix Frankfurter: Yes, they did, but I mean they -- they would not -- what you are saying is the 1950 Act automatically goes into effect.
Telford Taylor: Yes.
Felix Frankfurter: There it is --
Telford Taylor: Yes.
Felix Frankfurter: The duty and the --
Telford Taylor: Yes.
Felix Frankfurter: Immunity is part of the duty.
Telford Taylor: Yes.
Felix Frankfurter: So, it isn't a case where the district attorney has to say “you must testify. You must incriminate yourself because you get immunity in exchange.”
Telford Taylor: Certainly not.
Felix Frankfurter: That's just one.
Telford Taylor: Certainly not. The -- there are other points in the case. I'm afraid the time -- pressure of time will permit me to touch on only two of them very briefly. There is, as I mentioned earlier, a problem of the sufficiency of evidence under the Yates case here. The evidence is extensively analyzed in the briefs and in the record. Our Record A25 to 32 is a replica of our memorandum comparing the evidence here with the -- with the evidence in the Yates case.We think that the Court will be unable to find any evidence of a different kind or evidence which meets the deficiency that the Court noted in the Yates case. The Government says, in their brief, that there were new witnesses this time. That is true. There were witnesses in the second trial here that were not in the first trial but, surely, that is irrelevant. It's not whether they are new or old. It's what they say. And the witnesses that were new in the second trial here were all old witnesses in the sense of having testified in plenty of other Smith Act cases anyhow. It stands to reason, I think, that when the Government has tried 17 or 18 Smith Act cases over the course of five or six years, it is very difficult to prove different things about the Communist Party the 19th time when you prove maybe the eighth attempt. In the nature of things, the -- the evidence about the party could not be very much altered and, indeed, it wasn't. The main thing the Government has relied on here is more extensive evidence of teachings at these party schools and statements attributed to Communist instructors and lecturers. It may be there is a little more such evidence here than in the Yates case but it's the same kind of thing. It all took place at places far along with the Petitioner, so there's a problem of connection with the -- with the defendant here, too, that I really don't have time to develop fully but is developed in the brief. There is a very difficult problem here in the way the evidence was handled and, in the erroneous admission, both in terms of the order of evidence and the kind of evidence that the Court allowed in. There was what I can only describe as an unchecked avalanche of testimony for a whole week that had nothing to do with the defendant.
Felix Frankfurter: How long was the trial, Mr. Taylor?
Telford Taylor: The trial took approximately two-and-a half weeks, and I believe I am correct in saying that the defendant's name was not mentioned for about the first six days. Now, we may assume that some evidence is admissible on the party that doesn't touch the defendant. Nonetheless, when you have a week of testimony, and some of this is admitted subject to connection, the jury cannot possibly keep such an amount and such a variety of evidence straight as to whether it later is or is not connected up. We objected at the outset to this order of proof and this volume of proof unsuccessfully. There is evidence so remote as to be totally indefensible here. There's some evidence going back to Communist meetings held in 1930 in Seattle, in Cleveland, and New York when the defendant was a pre-high school child. How he can be bound by testimony of that sort? I do not know. There was a lot of testimony about controversial subjects like the Stockholm Peace Appeal, and whether the Rosenberg should have clemency. And, one thing and another, the Government seemed to think had something to do with incitement of force and violence but which, for the life of me, I cannot see bears on this at all. That kind of evidence, of course, may be effective with juries in a case of this sort, but all this built up into a mountain of -- of prejudicial irrelevancy from start to finish, a -- a tangle that the jury could not possibly unravel after three weeks of this.Unaided by the instruction, which Justice Frankfurter thought, in a way of charge, might have been helpful here especially.
Felix Frankfurter: How many is the -- are the stenographic minutes of the trial here?
Telford Taylor: They are, Your Honor.
Felix Frankfurter: About how many pages are there, do you know?
Telford Taylor: I think I'm right in saying about 2500 is right there. I would check and tell Your Honor after recess.
Speaker: What do these records represent at the excerpts?
Telford Taylor: This record represents the agreed, between the Government and defense, selections from that which have been printed. This -- the first part of it was the appendix to our brief in the Court of Appeals. The second part is substantially the Government's brief in the Court -- record in the Court of Appeals, the appendix to their brief plus a little addition. And that -- that is the transcript on the table there, Justice Harlan.
Felix Frankfurter: As between you and the Government, is there available -- are there available more than several stets of the stenographic minutes?
Telford Taylor: We will be glad to leave this one here. The Court has one.
Felix Frankfurter: We have one already in the Clerk's office.
Telford Taylor: We have --
Felix Frankfurter: Have we --
Telford Taylor: -- some more here.
Felix Frankfurter: Have we one in the Clerk's office?
Telford Taylor: Yes, sir, there's one in the Clerk's office.
Felix Frankfurter: Maybe the Government would be generous to me.
Telford Taylor: I will reserve the balance of my time, Your Honor.
Earl Warren: We'll recess now.